DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2022.
Claim Objections
Claims 1, 3, 7-8, and 10-12 are objected to because of the following informalities:
Claim 1 – this claim introduces “a tubular sleeve” in line 2, but further references “the sleeve” in lines 2, 4-5, and 6. It is recommended that these instances be rewritten to recite “the tubular sleeve” instead, as seen in line 2 of claim 1, to remain consistent with the established terminology of the claims.
Claim 3 – this claim further references “the sleeve” three times in lines 2-3. It is recommended that these instances be rewritten to recite “the tubular sleeve” instead, as seen in line 2 of claim 1, to remain consistent with the established terminology of the claims.
Claim 7 – this claim further references “the sleeve” in line 2. It is recommended that these instances be rewritten to recite “the tubular sleeve” instead, as seen in line 2 of claim 1, to remain consistent with the established terminology of the claims.
Claim 8 – this claim further references “the sleeve” in line 2. It is recommended that these instances be rewritten to recite “the tubular sleeve” instead, as seen in line 2 of claim 1, to remain consistent with the established terminology of the claims.
Claim 11 – this claim further references “the sleeve” in line 2. It is recommended that these instances be rewritten to recite “the tubular sleeve” instead, as seen in line 2 of claim 1, to remain consistent with the established terminology of the claims.
Claim 12 – this claim further references “the sleeve in line 2. It is recommended that these instances be rewritten to recite “the tubular sleeve” instead, as seen in line 2 of claim 1, to remain consistent with the established terminology of the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karlson (WO 2017/089983 A1).
With respect to claim 1, Karlson discloses a protector for a trans-corneal incision (200 in Fig. 6) comprising: a tubular sleeve (222) that defines a width and length, wherein the sleeve (222) has a proximal end (222.2) and a distal end (222.1); wherein the proximal end (222.2) includes wings (28, the proximal end in this case encompasses the lower half of the device as seen in Fig. 7 therefore it can be said that the proximal area includes the wings 28 even though they are not located on the proximal-most edge of the sleeve) that extend outwardly from the width of the sleeve (222), the proximal end (222.2) adapted to engage the perimeter of an ocular incision (page 10, lines 11-12: “The ring 226 essentially keeps the device 200 from slipping into the incision distally”) and the wings (28) extend outside of the perimeter of the ocular incision to prevent the sleeve (222) from being pushed into an eye (page 9, lines 10-12: “It will be noted that the anchor formations 28 assist in anchoring the device 20 within the incision 18 so as to prevent undesired removal of the device 20 from the incision 18”; page 10, lines 5-7: “The surgical device 200 is substantially similar to the device 20 and thus in the description which follows, the same reference numerals will be used to indicate same parts”); wherein the distal end (222.1) is adapted to extend into intraocular eye space in the direction of the length of the membrane (see Fig. 12).
With respect to claim 2, Karlson further discloses wherein the tubular sleeve (222 in Fig. 6) is a flexible membrane (abstract: “the device (20, 200) comprises a flexible body (22, 222)”).
Regarding claim 3, Karlson further discloses a frame (226 in Fig. 6) that is connected to the sleeve (222) and holds the sleeve (222) in an expanded position (the meaning of ‘expanded position’ is not specifically claimed therefore the broadest reasonable interpretation includes holding at least part of the sleeve, the proximal end 222.2 in this case, in an expanded position) to secure the sleeve (222) in an eye (page 10, lines 11-12: “The ring 226 essentially keeps the device 200 from slipping into the incision distally”).
Regarding claim 7, Karlson further discloses wherein the sleeve (222 in Fig. 6) is colored (page 3, lines 25-26: “Moreover, the mouth member and/or the body may be constructed of a material of a colour to enable a surgeon to easily locate the incision, in use”).
With respect to claim 10, Karlson further discloses wherein the distal end (222.1 in Fig. 6) of the sleeve (222) has a larger width dimension (see annotated Fig. 10 below, note that the precise location of “a larger width dimension” is not specifically claimed, therefore any width towards the proximal end may be used) than the proximal end (222.2) of the sleeve (222) to aid in lateral movement of instruments and to resist extrusion of the sleeve (222) through the incision on withdrawal of the instruments (capable of performing this function because the claimed and prior art structures are identical, see MPEP 2112.01).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karlson (WO 2017/089983 A1) in view of O'Prey (PGPub US 2012/0245424 A1).
Regarding claim 8, Karlson fails to disclose wherein the sleeve is clear.
	In the related field of surgical access (abstract), O’Prey teaches a protection device (10 in Fig. 6) comprising a tubular sleeve (14), wherein the sleeve (14) is a flexible membrane (PP [0072]: “body 12 having a flexible member, e.g. membrane 14, coupled to and extending proximally from body 12”), and further teaches wherein the sleeve (14) is clear (PP [0073]: “The membrane 14… can also be made of a transparent material to permit visualization through access port 10 and into the surgical site”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Karlson disclosure to incorporate the teachings of O’Prey and include wherein the sleeve is clear. One of ordinary skill in the art would have been motivated to perform this modification in order to permit visualization through the device and into the surgical site (PP [0073]).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karlson (WO 2017/089983 A1) in view of Albrecht et al. (PGPub US 2017/0055973 A1).
With respect to claim 11, Karlson fails to disclose wherein the sleeve is coated on its outside surface with an antibiotic material.
	In the same field of tissue protectors (abstract), Albrecht et al. teaches a protector (see Fig. 1) comprising a tubular sleeve (106), wherein the tubular sleeve (106) is a flexible membrane (PP [0061]: “The sleeve 106 may be made of a material that is flexible”). Albrecht et al. further teaches wherein the sleeve (106) can be coated with an antibiotic material (PP [0084]: “Some embodiments of the coating or lamination comprise an antibacterial or antimicrobial agent. In some embodiments, the antibacterial or antimicrobial agent is a surface agent or is integral to the material. Examples of suitable antibacterial or antimicrobial agents include iodine, antibiotics, silver, triclosan, biocides, and the like”) on its outside surface (PP [0084]: “Coatings and/or laminations are disposed on one face or both faces of the fabric”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Karlson reference to incorporate the teachings of Albrecht et al. and include wherein the sleeve is coated on its outside surface with an antibiotic material. One of ordinary skill in the art would have been motivated to perform this modification because adding an antibiotic coating to a protective membrane within a surgical incision is a known technique in the art that would have improved the Karlson device in the same way and would have yielded predictable results.
Regarding claim 12, Karlson fails to disclose wherein the sleeve is coated on its outside surface with an anti-inflammatory material.
	In the same field of tissue protectors (abstract), Albrecht et al. teaches a protector (see Fig. 1) comprising a tubular sleeve (106), wherein the tubular sleeve (106) is a flexible membrane (PP [0061]: “The sleeve 106 may be made of a material that is flexible”). Albrecht et al. further teaches wherein the sleeve (106) can be coated with an anti-inflammatory material (PP [0084]: “Some embodiments of the coating or lamination comprise an antibacterial or antimicrobial agent. In some embodiments, the antibacterial or antimicrobial agent is a surface agent or is integral to the material. Examples of suitable antibacterial or antimicrobial agents include iodine, antibiotics, silver, triclosan, biocides, and the like”, silver is anti-inflammatory) on its outside surface (PP [0084]: “Coatings and/or laminations are disposed on one face or both faces of the fabric”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Karlson reference to incorporate the teachings of Albrecht et al. and include wherein the sleeve is coated on its outside surface with an anti-inflammatory material. One of ordinary skill in the art would have been motivated to perform this modification because adding a coating of an anti-inflammatory material to a protective membrane within a surgical incision is a known technique in the art that would have improved the Karlson device in the same way and would have yielded predictable results.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of claim 9 filed on 4/30/2020 could either not be found or was not suggested in the prior art of record.
With respect to claim 9, the prior art does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the frame comprises two arms connected by an arch, and the arch comprises small spikes projecting outwardly therefrom to secure to the flexible membrane, in combination with the other limitations of the independent claim.
	The closest prior art is Karlson, which discloses a protector for a trans-corneal incision (200 in Fig. 6) comprising: a tubular sleeve (222) that defines a width and length, wherein the sleeve (222) has a proximal end (222.2) and a distal end (222.1); wherein the proximal end (222.2) includes wings (28, the proximal end in this case encompasses the lower half of the device as seen in Fig. 7 therefore it can be said that the proximal area includes the wings 28 even though they are not located on the proximal-most edge of the sleeve) that extend outwardly from the width of the sleeve (222), the proximal end (222.2) adapted to engage the perimeter of an ocular incision (page 10, lines 11-12: “The ring 226 essentially keeps the device 200 from slipping into the incision distally”) and the wings (28) extend outside of the perimeter of the ocular incision to prevent the sleeve (222) from being pushed into an eye (page 9, lines 10-12: “It will be noted that the anchor formations 28 assist in anchoring the device 20 within the incision 18 so as to prevent undesired removal of the device 20 from the incision 18”; page 10, lines 5-7: “The surgical device 200 is substantially similar to the device 20 and thus in the description which follows, the same reference numerals will be used to indicate same parts”); wherein the distal end (222.1) is adapted to extend into intraocular eye space in the direction of the length of the membrane (see Fig. 12). Karlson further discloses a frame (226 in Fig. 6) that is connected to the sleeve (222) and holds the sleeve (222) in an expanded position (the meaning of ‘expanded position’ is not specifically claimed therefore the broadest reasonable interpretation includes holding at least part of the sleeve, the proximal end 222.2 in this case, in an expanded position) to secure the sleeve (222) in an eye (page 10, lines 11-12: “The ring 226 essentially keeps the device 200 from slipping into the incision distally”).
	However, Karlson fails to disclose wherein the frame comprises two arms connected by an arch, and the arch comprises small spikes projecting outwardly therefrom to secure to the flexible membrane. Furthermore, the prior art of record does not suggest any motivation to modify the Karlson disclosure to arrive at these features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771